DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: force-applying member in claim 1. This limitation is being interpreted as a spring or equivalent structure to apply a compression force. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fine et al (US 2012/0093948), hereinafter Fine. 
Regarding claim 1, Fine teaches a reactor cartridge for converting NO2 to NO (paragraph 86, Fig. 1), comprising:
an outer reactor shell (outside of reactor cartridge100);
an inlet wall that seals the inlet end of the reactor (See fig. below);
an outlet wall that seals the outlet end of the reactor (See fig. below) to form an internal volume within the reactor cartridge (Inside of cartridge 100);
an inlet (Fig. 1: 105) that facilitates connection of the reactor cartridge to a first gas conduit and allows passage of gas through the inlet end wall to the internal volume (paragraph 87 a flow is received through inlet 105, paragraph 89, coupled to a NO2 source via inlet 205 as shown in Fig. 2);
an outlet (Fig. 1: 110) that facilitates connection of the reactor cartridge to a second gas conduit and allows passage of gas through the outlet end wall to exit the reactor cartridge (paragraph 87, paragraph 89, fig. 2 coupled to a patient interface via outlet 210);
a consumable conversion media retained within the internal volume of the reactor cartridge (Fig. 1: 120) that facilitates conversion of an incoming NO2 gas delivered to the inlet to an outgoing NO gas exiting at the outlet (paragraph 86, paragraph 91);
a back end retainer (Fig. 1: 115) positioned towards the outlet of the reactor cartridge to prevent consumable conversion media from exiting the internal volume of the reactor cartridge through the outlet (paragraph 86);
a front end retainer positioned towards the inlet of the reactor cartridge to prevent consumable conversion media from exiting the internal volume of the reactor cartridge through the inlet (Fig. 1: 115, paragraph 86), wherein the consumable conversion media is retained between the front end retainer and the back end retainer (Fig. 1); 
Fine does not show a force applying member positioned between the inlet end wall and the front end retainer to apply a pressure to the consumable conversion media. 
However, Fine teaches that in general a spring is used in the cartridge to keep the powder tightly packed. (paragraph 122)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fine in view of Truex et al (US 2012/0055815), hereinafter Truex.
Regarding claim2, Fine teaches the reactor cartridge of claim 1, but does not teach a memory chip affixed to the outer reactor shell, wherein the memory chip stores data relating to the conversion cartridge that the chip is affixed to on a non-transient computer readable medium.
a remaining service life indication system for gas mask cartridges (abstract) with a memory chip which stores data relating to the conversion cartridge that the chip is affixed to on a non-transient computer readable medium. (paragraphs 21, 42, 76)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have included a memory chip on the cartridge of Fine as taught by Truex to enable the canister to maintain an indication of the remaining service life that be updated upon further use (paragraph 95) and to have access to the canister serial number, manufacturing date, expiration date and other data. (paragraph 21)

Regarding claim 3, Fine in view of Truex teaches the reactor cartridge of claim 2, and Truex further teaches wherein the stored data includes identification data, testing data, and/or cartridge life data. (paragraph 21)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fine in view of Ross Jr. et al (US 2013/0239961), hereinafter Ross.
Regarding claim 4, Fine teaches the reactor cartridge of claim 1, but does not teach an impact sensor.
However, Ross teaches a portable breathing system (Fig. 1) with an impact sensor affixed to and/or operatively associated with the system (paragraphs 36 and 50), wherein the impact sensor is configured to determine the number of impacts and/or the severity of the impact(s) experienced by the reactor cartridge. (paragraph 50)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Fine with an impact sensor on the cartridge to indicate that the cartridge may have received damage. (paragraph 50)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fine in view of Fuller et al (US 2011/0262335), hereinafter Fuller.
Regarding claim 5, Fine teaches the reactor cartridge of claim 1, and further teaches wherein the inlet and outlet may include threads or specially designed fittings (paragraph 22) but does not teach a polarized or keyed connector.
However, Fuller teaches a special connector for one way transfer of gases (abstract) which comprises an inlet with a keyed or polarized cartridge connector (Paragraphs 65, 70, 73, Fig. 7) and/or an outlet with a keyed or polarized cartridge connector, wherein the keyed or polarized inlet and/or outlet connectors interact with a mechanical interlock to ensure the reactor cartridge is installed with the correct orientation in a gas delivery system. (paragraph 73, Fig. 7)
It would have been obvious to a person of ordinary skill in the art to have provided Fine with the keyed fitting of Fuller in order to ensure that the cartridge was connected properly and only the proper cartridge can be used. (paragraph 65)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785